On the 23d day of January, 1923, plaintiffs in error Van Henry and Hoy White were in the district court of Le Flore county, Okla., convicted of the crime of conjoint robbery, and each sentenced to serve a term of five years imprisonment in the state penitentiary. An appeal was taken from said judgment by filing petition in error and case-made in this court on the 4th day of June, 1923.
The Attorney General has filed a motion to dismiss this appeal as to the plaintiff in error Van Henry, for the reason that, on the 21st day of August, 1923, the said Van Henry was granted by the Governor of this state a full and complete pardon for said offense, and that the said plaintiff in error Van Henry is now relying upon said pardon so granted him, and therefore has abandoned this appeal.
It appearing from the motion to dismiss the appeal and from the records in the office of the secretary of state that the plaintiff in error has been granted and has accepted clemency *Page 108 
at the hands of the Governor of this state, and for such reason has abandoned this appeal, the appeal, for that reason, is hereby dismissed in accordance with the uniform holding of this court that where, pending appeal, plaintiff in error applies for, is granted, and accepts executive clemency, the appeal will be dismissed. Mandate forthwith.
BESSEY and DOYLE, JJ., concur.